Citation Nr: 1434544	
Decision Date: 08/04/14    Archive Date: 08/08/14

DOCKET NO.  11-13 258	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma



THE ISSUE

1.  Whether the severance of service connection for status post fractured right clavicle was proper.

2.  Entitlement to an initial rating in excess of 10 percent for bilateral hearing loss. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Archer, Associate Counsel



INTRODUCTION

The Veteran had active duty service from July 1964 to July 1967.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from December 2010 and April 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, which severed service connection for status post fractured right clavicle; and granted service connection for left ear hearing loss with a noncompensable evaluation, effective August 11, 2009; respectively.

On June 11, 2009, the Veteran testified at a pre-determination hearing before a local Decision Review Officer (DRO).  A transcript of the hearing has been associated with the claims file.  

In February 2013, the RO, determined that the grant of service connection for left ear hearing loss was clear and unmistakable error, and that service connection should have been granted for bilateral hearing loss; service connection was established for bilateral hearing loss, evaluated as 10 percent disabling, effective August 11, 2009..  

Following the grant of service connection for left ear hearing loss in April 2011, the Veteran submitted a May 2011 VA Form 9 in which he expressed disagreement with the assigned disability evaluation of the left ear.  The RO did not issue a statement of the case (SOC) as to the rating assigned, but instead issued a supplemental statement of the case (SSOC) in April 2013, which considered the issue of an initial rating in excess of 10 percent for left ear hearing loss.  See Manlicon v. West, 12 Vet. App. 238 (1999) (the RO must issue a SOC following the filing of a notice of disagreement (NOD)).  Thereafter the Veteran's representative expressed disagreement with the disability evaluation in an August 2013 Statement of Accredited Representative.  

Pursuant to 38 U.S.C.A. § 7105(a) , a request for appellate review by the Board of a decision by the RO is initiated by a NOD and completed by a Substantive Appeal after an SOC has been furnished.  See 38 C.F.R. § 20.200 (2013).  

The Board construes the Veteran's statements on the VA Form 9 as a valid and timely NOD.  38 U.S.C.A. § 7105 (2013); 38 C.F.R. § 20.201 (2013).  The Board also finds that the August 2013 representative's statement constitutes a substantive appeal with regard to the issue of an initial rating in excess of 10 percent for left ear hearing loss.  38 C.F.R. § 20.202 (2013).  With regard to whether the substantive appeal was timely filed, the Board has considered Percy v. Shinseki, 23 Vet. App. 37 (2009), wherein the Court found 38 U.S.C.A. § 7105 was not intended to foreclose the Board's exercise of jurisdiction over a matter in which a substantive appeal was untimely.  Consequently, because the 60-day filing period is not jurisdictional, VA may waive any issue of timeliness in the filing of the substantive appeal, either explicitly or implicitly, and is not required to close an appeal for failure to file a timely substantive appeal.  

The Board finds that remanding this claim for issuance of a SOC would be redundant in light of the fact that the issue of an initial rating for left ear hearing loss already has been addressed in the April 2013 SSOC.  In Archbold v. Brown, 9 Vet. App. 124 (1996), the United States Court of Appeals for Veterans Claims (Court) held that the issuance of an SOC was not an absolute requirement for the acceptance of a Substantive Appeal.  Specifically, the Court noted that, although the veteran had not received an SOC after the filing of his NOD he, nevertheless, filed correspondence that the court found to meet the requirements for a Substantive Appeal.  Archbold, 9 Vet. App. at 132-33.  Thus, the Board finds that the procedural deficiency, as noted above, has been remedied.

The Veteran was scheduled to appear before the undersigned in a videoconference hearing on December 3, 2013.  However, the Veteran did not report to the hearing, and has not provided an explanation for his absence.  As such, the Veteran's request for a hearing before the Board is deemed withdrawn.  See 38 C.F.R. § 20.703 (2013). 

The issue of entitlement to an initial evaluation in excess of 10 percent of the right ear was not certified for appeal.  The Board notes, however, that under 38 C.F.R § 3.85, Diagnostic Code 6100, the veteran is not assigned separate ratings for each ear when bilateral hearing loss is service-connected; rather, the two ears are rated together, and a single rating is awarded.  See also 38 C.F.R § 3.383 (2013).
 
The United States Court of Appeals for Veteran's Claims (Court) has essentially held that where a decision grant a total rating for service connected disability, the underlying claim may be deemed to raise a claim for special monthly compensation. Bradley v. Peake, 22 Vet. App. 280 (2008).  The question of entitlement to special monthly compensation is referred to the RO for initial adjudication.


FINDINGS OF FACT

1.  The evidence of record establishes that the grant of service connection for status post fractured right clavicle was clearly and unmistakably erroneous, because the underlying injury was the result of the abuse of alcohol and not incurred in the line of duty.  

2.  Prior to June 19, 2011, the Veteran's service-connected bilateral hearing loss was manifested by average pure tone threshold of 78.5 decibels with speech discrimination of 0 percent in the right ear, and by an average pure tone threshold of 76.25 with speech discrimination of 0 percent in the left ear.  

3.  From June 19, 2011 to November 28, 2012, the Veteran's service-connected bilateral hearing loss was manifested, at most, by an average pure tone threshold of 53.75 decibels with speech discrimination of 60 percent in the right ear, and by an average pure tone threshold of 57.5 decibels with speech discrimination of 52 percent in the left ear.   

4.  From November 29, 2012, the Veteran's service-connected bilateral hearing loss is manifested, at most, by an average pure tone threshold of 51.25 decibels with speech discrimination of 60 percent in the right ear, and by an average pure tone threshold of 53.75 decibels with speech discrimination of 84 percent in the left ear.


CONCLUSIONS OF LAW

1.  The severance of service connection for post fractured right clavicle was proper.  38 U.S.C.A. §§ 1110, 1131, 5107, (West 2002); 38 C.F.R. § 3.105(d), (i) (2013).

2.  Prior to June 19, 2011, the criteria for entitlement to an initial disability rating of 100 percent for service-connected bilateral hearing loss have been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.85, Diagnostic Code (DC) 6100 (2013).

3.  From June 19, 2011 to November 28, 2012, the criteria for entitlement to an initial disability rating of 30 percent for service-connected bilateral hearing loss have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.85, Diagnostic Code (DC) 6100 (2013).

4.  From November 29, 2012, an initial disability rating in excess of 10 percent for service-connected bilateral hearing loss has not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.85, Diagnostic Code (DC) 6100 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify & Assist

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a). 

The bilateral hearing loss appeal arises from an initial award of service connection.  In Dingess/Hartman v. Nicholson, 19 Vet. App. 476, 490 (2006), the Court of Appeals for Veterans Claims (Court) held that in cases in which service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) (West 2002) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  See also 38 C.F.R. § 3.159(b)(3)(i) (2013).  

There are specific particularized notice requirements that apply in a case where the issue is the propriety of severance of service connection, as set forth under 38 C.F.R. § 3.105(d).  This includes the issuance of an initial rating decision proposing termination of benefits 60 days prior to a final decision, and the opportunity to present evidence and appear at a hearing during the pre-termination period.  When the RO proposed to sever service connection in August 2010, the Veteran was advised of the action by a letter dated August 9, 2010.  

The letter also informed him that he could submit evidence within 60 days of the proposed severance and included information on his hearing rights.  In response, the Veteran requested a hearing, which was held at the RO on November 16, 2010. 

VA also has a duty to assist the Veteran in the development of the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Service treatment records, personnel records, VA and private treatment records, and testimony from the Veteran have been obtained and associated with the claims file.  Additionally, the Veteran was afforded VA examinations in June 2009, December 2009, and November 2012 in relation to his bilateral hearing loss claim.  There is no argument or indication that the examinations were inadequate. 

For these reasons, the Board finds that VA has fulfilled the duties to notify and assist the Veteran.  38 U.S.C.A. § 5103A(a)(2) (West 2002).



II.  Severance of Service Connection

Service connection requires evidence of: (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999). 

Direct service connection may be granted only when a disability or cause of death was incurred or aggravated in line of duty, and not the result of the veteran's own willful misconduct or, for claims filed after October 31, 1990, the result of his or her abuse of alcohol or drugs.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.301(a); see also § 3.1(m) (defining "in line of duty" in such terms).

"Willful misconduct" means an act involving conscious wrongdoing or known prohibited action.  It involves deliberate or intentional wrongdoing with knowledge of or wanton and reckless disregard of its probable consequences.  38 C.F.R. § 3.1(n).

Once service connection has been granted, it will be severed only where evidence establishes that the grant of service connection was clearly and unmistakably erroneous (the burden of proof being on the Government).  See 38 C.F.R. 
§ 3.105(d); see also Stallworth v. Nicholson, 20 Vet. App. 483 (2006).  Clear and unmistakable error (CUE) is the kind of error in fact or law that, when called to the attention of later reviewers, compels the conclusion, to which reasonable minds could not differ, that the result would manifestly have been different but for the error.  Fugo v. Brown, 6 Vet. App. 40 (1993).

The Court has set forth a three-pronged test to determine whether CUE was present in a prior determination.  The criteria are: (1) either the correct facts, as they were known at the time, were not before the adjudicator (i.e., there must be more than a simple disagreement as to how the facts were weighed or evaluated), or the statutory or regulatory provisions in effect at the time were incorrectly applied; (2) the error must be undebatable and of the sort which, had it not been made, would have manifestly changed the outcome at the time it was made; and, (3) a determination that there was a CUE must be based upon the record and law that existed at the time of the prior adjudication in question.  Russell v. Principi, 3 Vet. App. 310 (1992); Fugo, 6 Vet. App. at 43-44.

The same CUE standard that applies to a veteran's CUE challenge to a prior adverse determination under 3.105(a) is also applicable in the Government's severance determination under 3.105(d).  However, the evidence that may be considered in determining whether severance is proper under 38 C.F.R. § 3.105(d) is not limited to the evidence before the RO at the time of the initial service connection award.

The Court reasoned that because 38 C.F.R. § 3.105(d) specifically contemplates that a change in diagnosis or change in law or interpretation of law may be accepted as a basis for severance, the regulation contemplates the consideration of evidence acquired after the original granting of service connection.  It was reasoned that "[i]f the Court were to conclude that . . . a service connection award can be terminated pursuant to [38 C.F.R. §] 3.105(d) only on the basis of the law and record as it existed at the time of the award thereof, the VA would be placed in the impossible situation of being forever bound to a prior determination regardless of changes in the law or later developments in the factual record."  Venturella v. Gober, 10 Vet. App. 340, 342-43 (1997). 

Certain additional procedural requirements apply where service connection is to be severed, and if they are not followed, the severance of service connection is generally void ab initio.  Cf. Schafrath v. Derwinski, 1 Vet. App. 589, 595-96 (1991) (noting that implicit in the regulations pertaining to rating reductions is that a service-connected rating reduction is invalid if the procedures are not followed); but see VAOPGCPREC 31-97 (Aug. 29, 1997) (holding that the reduction of a disability rating, if otherwise supportable, is not rendered void ab initio by virtue of error in the assignment of the effective date.)  

Regulations stipulate that a rating proposing severance must be prepared setting forth all material facts and reasons.  The Veteran must be notified at his or her latest address of record of the contemplated action and the detailed reasons therefor, and must be given 60 days to present additional evidence to show that service connection should be maintained.  38 C.F.R. § 3.105(d).  The Veteran may also request a hearing within 30 days of receiving notice.  38 C.F.R. § 3.105(i). 

Following the pre-determination procedures specified in 38 C.F.R. § 3.105(d) and (i), final action will be taken.  A written notice of the final action shall be issued to the beneficiary and his or her representative, setting forth the reasons therefor and the evidence upon which it is based.  Where a reduction or discontinuance of benefits is found warranted following consideration of any additional evidence submitted, the effective date of such reduction or discontinuance proposed under the provisions of paragraph (d) of this section shall be the last day of the month in which a 60-day period from the date of notice to the beneficiary of the final action expires.  See 38 C.F.R. § 3.105(i) (2013).

Factual Background

In April 2009, the Veteran filed a claim for service connection for bilateral hearing loss.  In a June 2009 rating decision addressing this claim, the RO, sua sponte, granted service connection for status post fractured right clavicle after finding the Veteran sustained the injury following a motor vehicle accident while in service.  At that time, the claim file did not include any lay or medical statements linking a current right clavicle disability to service. Notwithstanding, the RO granted service connection for status post fractured right clavicle.

Evidence of record at the time of the June 2009 rating decision that granted service connection included the Veteran's service treatment records, which document a fracture of the right clavicle.  It was noted in those records that he was involved in a single-car accident on September 3, 1965.  The accident was characterized as not in the line of duty and due to the Veteran's own misconduct.  See Clinical Record Cover Sheet, dated September 9, 1965.    

Following the Veteran's request for an increased rating in August 2009, the RO obtained additional information with regard to the in-service right shoulder injury.  

After development and receipt of evidence from the Veteran (Report of Accidental Injury in Support of Claim for Compensation and Pension), an Administrative Decision in August 2010 determined that injuries incurred by the Veteran on September 3, 1965, were the result of willful misconduct involving consumption of alcohol.  The RO relied on the Line of Duty Investigation report which found that the Veteran misappropriated a vehicle while highly intoxicated, resulting in a crash that caused his injuries.  An investigation conducted by the military police discovered that on September 3, 1965, the Veteran was operating a wrongfully appropriated vehicle without a valid operator's permit and that he was under the influence of alcohol.  

The commanding medical officer reported that the Veteran was admitted to the hospital for injuries on the night of the accident and that he was under the influence of alcohol.  It was further noted that the Veteran was in a hyperemotional state and had an odor of alcohol.  

Sgt. J. O., the investigating officer, indicated on DA Form 19-24 that the Veteran explained he was at a company party where he had plenty to eat and drink.  The Veteran and other company members began playing a game where the loser had to drink a large amount of beer.  The Veteran stated that this was the last thing he remembered until he woke up in the hospital.  He further stated that he did not know where he got the keys to the car, did not remember taking the car, and that he had a military driver's license but not a civilian one.  

Witness P.M. stated that he witnessed the accident while walking alongside the road.  He rushed over to see if he could be of assistance and found the driver lying next to the left door of the vehicle.  P.M. checked the vehicle and the surrounding area for other injured persons, but there was none.  He could not see the driver's face.  He explained that he saw a PFC stripe on the driver's uniform therefore knew he was a GI.  

Witness G.W. told the investigating officer that he looked out his window and saw a Volkswagen skidding sideways off the road onto the grass where it rolled over a few times.  He immediately went to the scene where he saw the Veteran lying on the ground mumbling.  He stated that he could not be sure if the man was under the influence of alcohol but the man had to be the driver of the car.  

Witness and owner of the Volkswagen, H.S., stated that he parked his Volkswagen where he works and approximately 1 1/2 hours later, he was informed that an American soldier had driven off with the vehicle.  He reported that he placed the key to the vehicle in the glove compartment and he did not know the soldier and he was definitely not given permission to use the car.  

The Line of Duty investigating officer concluded that the Veteran's actions were not in the line of duty and the primary proximate cause of injury was his intoxication and consequent failure to maintain proper control of the vehicle.  See Report of Investigation, dated October 5, 1965.  

Based on the foregoing evidence, the RO informed the Veteran in an August 2010 proposed rating action that service connection for status post fractured right clavicle was established based on CUE as the injury was caused by his own willful misconduct.  The rating action set forth all the material facts and reasons for the proposed severance of service connection.  At the November 2010 predetermination hearing the Veteran testified that he had been required to attend a party at the motor pool, during which there which there was a drinking game.  After participating in the game, the Veteran did not recall any events until he woke up in the hospital.  

A December 30, 2010 rating decision, setting forth the reasons therefor and the evidence upon which it was based, severed service connection for status post clavicle fracture, effective March 1, 2011, due to clear and unmistakable error in the prior grant of service connection.  The Veteran was notified of the decision by a letter dated January 7, 2011.

Analysis

The Veteran appears to contend that because he could not recall the events between the drinking game and waking up in the hospital, his actions could not constitute willful misconduct.  The contemporaneous records with the incident reflects that prior to his accident on September 3, 1965, the Veteran was intoxicated and failed to maintain proper control of a misappropriated vehicle of which he was the sole operator.  The Veteran does not appear to dispute that the events occurred because of his consumption of a large amount of alcohol at a party.  All of the other evidence shows that he had abused alcohol and this lead to his misappropriation of the automobile and subsequent accident.  Injuries due to the abuse of alcohol are not in the line of duty.  38 C.F.R. § 3.301(a); see also § 3.1(n)

The Veteran also appears to rely on the fact that the party was mandatory as a defense to the actions he took while inebriated.  He has not reported that he was forced to drink excessively and there is no other evidence to this effect.  His contemporaneous reports and even his recent testimony do not indicate that he became inebriated by force.

At his hearing, the Veteran's representative argued that the RO undertook development to obtain evidence aimed at denying the claim.  As noted above a severance based on CUE may be based on evidence obtained after the decision that granted service connection.  In addition, even before additional evidence was obtained, the evidence was all to the effect that the Veteran's disability was not incurred in the line of duty.

Inasmuch as the evidence is all to the effect that the Veteran incurred the right clavicle fracture as the result of abuse of alcohol it was clearly and unmistakably erroneous to have granted service connection for that disability.  The error in granting the claim of service connection is the kind of error, that, when called to the attention of reviewers, compels the conclusion, to which reasonable minds could not differ, that the results would be manifestly different but for the error.  Had the correct facts and law been considered, service connection would not have been granted, and thus would have manifestly changed the outcome at the time the June 2009 RO decision, which granted service connection for status post fractured right clavicle.  The severance of service connection was thus proper.

As noted above, the provisions of 38 C.F.R. § 3.105(d) specifically provide that when severance of service connection is considered warranted, the severance will be effective the last day of the month is which a 60-day period from the date of notice to the beneficiary of the final rating action expires.  38 C.F.R. § 3.105(d).  

Here, although the final rating action was on December 30, 2010, the notice to the Veteran of the final rating action was dated January 7, 2011.  Thus, a sixty day period from the date of notice, would expire on March 8, 2011.  Accordingly, the severance would be effective the last day of March 2011.  The RO erroneously assigned an effective date of March, 1, 2011.  Still, the Board finds that a severance of service connection for status post fractured right clavicle is otherwise supportable and the error in the assignment of the effective date does not render the severance void ab initio.  See VAOPGCPREC 31-97.  

III. Disability Evaluations - Hearing Loss

Disability ratings are assigned in accordance with VA's Schedule for Rating Disabilities and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155 (2013).  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7.  

Where an award of service connection for a disability has been granted and the assignment of an initial evaluation for that disability is disputed, separate evaluations may be assigned for separate periods of time based on the facts found. In other words, the evaluations may be staged.  Fenderson v. West, 12 Vet. App. 119, 125-126 (1999).

Evaluations of bilateral defective hearing range from non-compensable to 100 percent based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests together with the average hearing threshold level measured by pure tone audiometry tests in the frequencies of 1000, 2000, 3000, and 4000 cycles per second (Hertz ).  

Rating for hearing loss is determined by a mechanical application of the rating schedule to the numeric designations assigned based on audiometric test results.  See Lendenmann v. Principi, 3 Vet. App. 345 (1992).

To evaluate the degree of disability from bilateral service-connected defective hearing, the schedule establishes eleven auditory hearing acuity levels designated from Level I for essentially normal hearing acuity through Level XI for profound deafness.  38 C.F.R. § 4.85, Tables VI and VII, Diagnostic Code 6100 (2013).  The results of such testing are charted on Table VI and VII. See 38 C.F.R. § 4.85.

An exceptional pattern of hearing impairment occurs when the pure tone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more.  In that situation, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  38 C.F.R. § 4.86(a) (2013).  

Further, when the average pure tone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  That numeral will then be elevated to the next higher Roman numeral.  Each ear will be considered separately.  38 C.F.R. § 4.86(b). 

Factual Background

The Veteran was afforded a VA examination in June 2009 for the purposes of establishing service connection for bilateral hearing loss.  The pure tone thresholds, in decibels, were as follows:






HERTZ



500
1000
2000
3000
4000
RIGHT
40
45
75
90
60
LEFT
35
60
55
100
90

Average pure tone threshold were 67.5dB in the right ear and 76.25dB in the left ear.  The speech discrimination scores were 24 percent in the right ear and 78 percent in the left ear.  The examiner concluded, however, that a diagnosis of hearing loss was not possible due to poor reliability and inconsistency on the part of the Veteran.  The Board finds the results of this examination are not probative for rating purposes.  Evans v. West, 12 Vet. App. 22, 30 (1998). 

The Veteran submitted the results of a July 2009 audiology exam from private physician L.L.I. The pure tone thresholds, in decibels, were as follows:
 



HERTZ



500
1000
2000
3000
4000
RIGHT
25
30
30
65
75
LEFT
25
30
25
70
80

Pure tone average was 50 dB in the right ear and 51.25 dB in the left ear.  Pure tone results revealed a mild sloping to sever sensorineural hearing loss, bilaterally.  Speech discrimination scores were 74 percent in the right ear and 74 percent in the left ear.  The examiner indicated the test reliability was good.   

The Veteran was afforded a VA audiological examination December 2009.  The pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
60
60
70
90
95
LEFT
60
50
60
95
100

Pure tone average was 78.75dB in the right ear and 76.25dB in the left ear.  Speech discrimination scores were recorded as 0% in the right ear and 0% in the left ear.  The examiner noted that the Veteran became very distraught during word recognition test but that testing was conducted with both recorded and live speech.  The examiner further indicated that the results of the examination were of fair reliability. 

In a June 19, 2011 private examination report, pure tone thresholds were reflected as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
30
30
75
80
LEFT
30
30
30
80
90

Pure tone average was 53.75dB in the right ear and 57.5dB in the left ear.  Speech audiometry as measured by the Maryland CNC revealed speech recognition scores of 60 percent in the right ear and 52 percent in the left ear. The diagnosis was bilateral hearing loss.  The examiner indicated the tests results were of excellent reliability.  

In a November 2012 VA examination, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
40
40
25
65
75
LEFT
20
30
30
70
85

Average pure tone thresholds were 51.25dB in the right ear and 53.75dB in the left ear.  Speech recognition scores were 60 percent in the right ear and 84 percent in the left ear.  


Analysis

Prior to June 19, 2011

The Veteran is entitled to 100 percent evaluation for his bilateral hearing loss for the period from August 11, 2009 to June 18, 2011, under 38 C.F.R. § 4.85.  The results of the December 7, 2009 VA examination corresponds to Level XI hearing for the right ear and Level XI in the left ear on Table VI, which in turn corresponds to a 100 percent rating on Table VII.  

As noted above, the June 2009 examiner had been unable to render any medical opinions of an actual hearing loss disability due to inconsistent and variable responses in the audiometric testing, which he determined invalidated the test results.  Both the July 2009 and the December 2009 examiners indicated that the results of their examinations were reliable.  With reasonable doubt resolved in the Veteran's favor, a 100 percent rating for bilateral hearing loss is warranted for the period prior to June 19, 2011.

From June 19, 2011 to November 28, 2012

The Veteran is entitled to 30 percent evaluation for his bilateral hearing loss from June 19, 2011 to November 28, 2012, under 38 C.F.R. § 4.85.  The results of the June 19, 2011 private audio evaluation corresponds to Level VII hearing for the right ear and Level VI in the left ear on Table VI, which in turn corresponds to a 30 percent rating on Table VII.  

The evidence does not show that an evaluation in excess of 30 percent is warranted from June 19, 2011 to November 28, 2012.  The Veteran's disability also did not meet the requirements of 38 C.F.R. § 4.86.  Pure tone thresholds were not all at 55 decibels or more at each of the frequencies of 1000, 2000, 3000 and 4000 hertz or a pure tone threshold of 30 decibels or less at 1000 hertz and 70 decibels or more at 2000 hertz. As such, the weight of the evidence is against a rating in excess of 30 percent from June 19, 2011 to November 28, 2012.  38 C.F.R. §§ 4.85 and 4.86(a).

From November 29, 2012

The Veteran is entitled to 10 percent evaluation for his bilateral hearing loss from November 29, 2012 under 38 C.F.R. § 4.85.  The results of the November 29, 2012 VA examination corresponds to Level VI hearing for the right ear and Level II in the left ear on Table VI, which in turn corresponds to a 10 percent rating on Table VII.  

The evidence does not show that an evaluation in excess of 10 percent is warranted for the period beginning November 29, 2012.  The Veteran's disability also did not meet the requirements of 38 C.F.R. § 4.86.  Pure tone thresholds were not all at 55 decibels or more at each of the frequencies of 1000, 2000, 3000 and 4000 hertz or a pure tone threshold of 30 decibels or less at 1000 hertz and 70 decibels or more at 2000 hertz. As such, the weight of the evidence is against a rating in excess of 10 percent for the period beginning December 29, 2012.  38 C.F.R. §§ 4.85 and 4.86(a).

IV. Extraschedular and TDIU Considerations

In exceptional cases, an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

Throughout the entire appellate period, the Veteran has not reported any symptoms attributed to his bilateral hearing loss not contemplated by the rating criteria.  The rating criteria specifically contemplate the Veteran's functional impairment as well as his subjective complaints of difficulty understanding conversations, hearing the doorbell or the ringing of the phone.  Thus, the rating criteria are adequate to evaluate his disability and referral for consideration of extraschedular rating is not warranted.  38 C.F.R. § 3.321; Thun, 572 F.3d 1366.

In addition, a total rating based on individual unemployability (TDIU) is an element of all initial ratings; and is raised if the claimant or the record reasonably raises the question of whether the Veteran is unemployable due to service connected disabilities.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Although the Veteran has stated that his bilateral hearing loss prevents his from hearing customers clearly and accurately during phone calls and results in him constantly asking to repeat things, there is no evidence that his disability causes unemployability, or that his employment is marginal; therefore, the question of entitlement to a TDIU has not been raised.  Jackson v. Shinseki, 587 F.3d 1106 (Fed. Cir. 2009).


ORDER

Severance of service connection for status post fractured right clavicle was proper and entitlement to restoration of service connection for status post fractured right clavicle is denied.  

A 100 percent rating for service-connected bilateral hearing loss for the period prior to June 18, 2011 is granted.  

A 30 percent rating for service-connected bilateral hearing loss from June 18, 2011 to November 28, 2012, is granted.  

A rating higher than 10 percent service-connected bilateral hearing loss for the period from November 29, 2012, forward, is denied.


____________________________________________
Mark D. Hindin 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


